Citation Nr: 0832726	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-32 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental condition (claimed as psychotic disorder/schizo 
reaction).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.K.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in August 2008; a transcript 
is of record. 


FINDINGS OF FACT

1.  By an unappealed decision dated in February 1997, the 
RO/Board denied the veteran's claim of entitlement to service 
connection for a mental condition. 	

2.  Evidence submitted subsequent to the 	February 1997 
decision relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim

3.  The veteran's psychosis first became manifest during his 
active duty and the competent medical evidence relates his 
current schizoaffective disorder to the in-service 
manifestations.


CONCLUSIONS OF LAW

1.  The rating decision of February 1997 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for a 
mental condition.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2007).   

3.  Schizoaffective disorder was incurred during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
the veteran's claim of entitlement to service connection for 
schizoaffective disorder.  Consequently, any breach of either 
VA's statutory duty to notify or to assist under the 
Veteran's Claims Assistance Act cannot be considered 
prejudicial to the veteran.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); and 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
Further discussion of VA's duties to notify and to assist as 
they pertain to this claim is unnecessary at this time.

Legal Criteria and Procedural History

A review of the record shows that the veteran initially filed 
a claim for service-connected benefits for a mental condition 
in September 1996.  That claim was denied in February 1997 
rating decision.  The veteran failed to appeal that decision 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  The veteran filed 
the instant claim on appeal in May 2003.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  

Psychosis is presumed to be service-connected if it becomes 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  The 
term "psychosis" means any of the following disorders 
listed in Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Text Revision, of the American 
Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic 
Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due 
to General Medical Condition; (d) Psychotic Disorder Not 
Otherwise Specified; (e) Schizoaffective Disorder; (f) 
Schizophrenia; (g) Schizophreniform Disorder; (h) Shared 
Psychotic Disorder; and (i) Substance-Induced Psychotic 
Disorder.  38 C.F.R. § 3.384 (2007).   

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

New and Material Evidence Analysis

Prior to the last final denial in February 1997, the evidence 
associated with the claims file included progress notes from 
VAMC Houston, dated from August 1996 to October 1996, and 
records of treatment from St. Joseph's Hospital, Herman 
Hospital, and Dr. A.R.

Evidence associated with the claims file after the last final 
denial in February 1997 included records of medical treatment 
from VAMC Houston, a letter from Dr. A.R., dated in September 
2003; a letter from the veteran's former employer, dated in 
September 2006; and testimony presented at the veteran's 
Travel Board hearing.  The VAMC treatment records included a 
psychiatric evaluation clinic note dated in February 1992; 
progress notes dated from August 1996 to October 1996, and 
progress notes dated from October 2002 to January 2006.

The VAMC progress notes dated from August 1996 to October 
1996 were not new because they were already in the claims 
file at the time of the last final denial.  The February 1992 
psychiatric evaluation clinic note, the letter from Dr. A.R., 
and the progress notes dated from October 2002 to January 
2006, however, were all new because they were not in the 
claims file at that time.  

Of this newly submitted evidence, the psychiatric evaluation 
clinic note and the letter from Dr. A.R. satisfy the 
materiality requirement.  In the psychiatric evaluation 
clinic note, the examiner noted that the veteran related that 
when in the service in the late 1950's, he began having 
problems with his nerves and had been prescribed "nerve 
pills" at that time.  In the letter from Dr. A.R., the 
doctor stated that the veteran had been under his care since 
early 1982.  At that time, the doctor stated, the veteran 
presented with a chronic psychiatric history with its 
inception while the veteran was in the Army in the late 
1950's.

The psychiatric evaluation clinic note and letter from Dr. 
A.R. relate to an unestablished fact necessary to 
substantiate the claim: that the veteran's current 
psychiatric problems arose during his active duty service.  
Considering that the credibility of this newly submitted 
evidence is to be presumed, and that such evidence need only 
show a reasonable possibility of substantiating the claim, 
the Board finds it is material.  Justus, 3 Vet. App. at 512-
13; 38 C.F.R. § 3.156(a) (2007).  New and material evidence 
having been submitted, the claim of entitlement to service 
connection for a mental condition (claimed as psychotic 
disorder/schizo reaction) is reopened.

Service Connection Analysis

The medical evidence of record confirmed that the veteran has 
a chronic psychiatric disability.  In a letter from Dr. A.R., 
dated in December 1996, the doctor reported he had treated 
the veteran for schizoaffective disorder since 1982.  
Progress notes dated from July 1982 through November 1996 
confirmed this.  More recently, in a letter dated in 
September 2003, Dr. A.R. again confirmed the veteran's 
primary diagnosis as schizoaffective disorder.  In a VAMC 
general note, dated in August 1996, Dr. D.A. discussed the 
veteran's history and clinical examination findings.  Dr. 
D.A. also confirmed the schizoaffective disorder diagnosis.  
There is no medical evidence suggesting the veteran does not 
have a chronic schizoaffective disorder.

As the competent medical evidence demonstrates that the 
veteran has a chronic mental disorder that qualifies as 
"psychosis" according to VA regulations, the Board must 
determine whether the evidence shows this disorder was 
contracted in the line of duty or became manifest to a degree 
of 10 percent or more within 1 year from March 1959-the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  

The veteran has alleged through numerous written statements 
and his Travel Board hearing testimony, that he initially 
experienced a nervous breakdown in the service.  At his 
Travel Board hearing, the veteran testified that he had been 
seen by a doctor in the service for this.  The veteran 
recalled being given medication, which he said was a 
tranquilizer of some kind.  In a written statement dated in 
October 2006, the veteran also recalled that at one time 
during his active duty when he was in Germany, he had been 
out of a job for several weeks.  The veteran recalled going 
to sick-call twice, where he was given some pills.  Then, 
according to the veteran, he saw a psychiatrist several 
times.  

Unfortunately, there were no service medical records or 
personnel records in the claims file to corroborate the 
veteran's recollections.  The record shows that in October 
1996 and again in November 1996, the RO requested both the 
veteran's service medical records and his personnel file from 
the National Personnel Records Center (NPRC).  The NPRC 
responded to both requests, notifying the RO that the 
requested records were determined to be "fire related," or 
involved in a 1973 fire at the Records Management Center in 
St. Louis, Missouri.  

In correspondence dated in July 2004, the RO again informed 
the veteran that his service medical records were likely 
destroyed in the fire.  To assist in reconstructing the 
veteran's service medical records, the RO requested that the 
veteran send any service medical records in his possession.  
The RO also requested that the veteran submit a completed 
National Archives (NA) Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  In response, the veteran 
provided copies of his U.S. Government Motor Vehicle 
Operator's Identification Card and an immunization 
certificate from his active duty service.  On the NA Form 
13055, the veteran stated he received treatment in August 
1958 while assigned to the Headquarters Detachment 12th 
Ordnance Battalion.  The veteran had previously submitted an 
NA Form 13055 in December 1996, in which he specified he was 
in Germany at the time he received psychiatric treatment.  In 
January 2006, the veteran informed VA he had no additional 
evidence to furnish.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

With this heightened duty, the Board now turns to the medical 
and lay evidence.  The earliest records of any psychiatric 
treatment were not dated until November 1971.  In November 
1996, the veteran submitted several pages entitled "clinical 
data," dated from November 1971 to September 1991.  There 
was very little information in these records concerning 
diagnoses or clinical findings, but they did show the veteran 
had been prescribed the anti-psychotic drug Stelazine as 
early as November 1971.  The veteran stated that these were 
records of treatment from "Dr. Waller" that he had 
obtained.
  
The earliest records of any psychiatric treatment with any 
significant detail of the veteran's condition were not dated 
until 1981.  Records from St. Joseph Hospital showed that the 
veteran was admitted for psychiatric treatment there from 
January 1981 to February 1981.  In a psychiatric social 
history, B.B., social worker, stated that the veteran's wife, 
S.K., reported that 10 or 15 years ago he had a nerve 
problem.  S.K. also stated that the veteran saw numerous 
physicians before being referred to Dr. Harris, a 
psychiatrist, who prescribed Stelazine.  S.K. did not specify 
when the veteran began seeing Dr. Harris.  In a discharge 
summary, Dr. D.B. reported that the veteran reported having 
"a little nerve trouble when I was in the Army."  

Medical records from Herman Hospital included a discharge 
summary, dated in May 1982.  In the discharge summary, Dr. 
S.J. reported that the veteran had been admitted for 
psychiatric treatment.  Dr. S.J. stated that this was the 
veteran's first admission to Herman Hospital, but that he had 
had multiple psychiatric hospitalizations elsewhere.  The 
veteran, according to Dr. S.J., gave a history of psychiatric 
problems since the late 1950s when he had a "breakdown" in 
service.  The diagnosis upon discharge from Herman Hospital 
was acute psychosis, most likely psychotic depression.  

In a VAMC general note, dated in August 1996, Dr. D.A. 
reported that the veteran presented for possible admission 
after decompensating for the past several months.  According 
to the note, the veteran reported he began to have 
psychological problems when he entered military service.  
Since then, the veteran reported, he had always had bad 
nerves, depression, and persecutory perceptions.  Dr. D.A. 
confirmed the diagnosis of schizoaffective disorder. 

In the September 2003 letter from Dr. A.R., the doctor stated 
that the veteran had been under his care since early 1982.  
At that time, the doctor stated, the veteran presented with a 
chronic psychiatric history with its inception while the 
veteran was in the Army in the late 1950s.  In the February 
1992 VA psychiatric evaluation clinic note, the examiner 
noted the veteran related that when in the service in the 
late 1950s, he began having problems with his nerves and had 
been prescribed "nerve pills" at that time.  

In summary, the competent medical evidence confirms that the 
veteran had received treatment as early as 1971.  The medical 
evidence also linked the onset of the veteran's 
schizoaffective disorder to the veteran's active duty 
service.  It is not clear, however, whether any of the 
examining physicians formed such an opinion on anything other 
than the history as reported by the veteran.  The Board, 
therefore, must determine the credibility and weight of these 
subjective reports.  Kowalski v. Nicholson, 19 Vet. App. 171, 
180 (2005).

The lay evidence included the veteran's and his wife's Travel 
Board testimony.  At his Travel Board hearing, the veteran 
testified that after service, he attempted to obtain 
psychiatric care at a VA Medical Center (VAMC), but that they 
turned him away because he did not have documented proof that 
his psychiatric condition was related to service.  The 
veteran testified that in 1959 he initially saw a 
chiropractor.  

The veteran's wife testified that she married the veteran in 
June 1960.  The wife also testified that she began dating the 
veteran when he got out of service.  She estimated this time 
to be a year or a year and a few months before they were 
married.  The wife recalled the veteran being angry and that 
he was a "maniac driver."  She did not specify exactly when 
she initially made these observations.  The veteran's wife 
did recall the veteran seeking treatment at the VAMC in 1962, 
but was sent home.  S.K. recalled that the veteran took a 
taxi and that they had a small child at the time.  When asked 
whether she recalled the veteran seeing any doctors before 
they were married, S.K. at first did not recall any such 
treatment, but then did recall a "Dr. Epson" on 20th Street.  
Regarding when the veteran received this treatment, the 
veteran stated the following:  "That was shortly after I met 
her.  In the sixties.  In the fifties, I didn't go.  I 
started drinking quite a bit and driving fast."

Previously, in September 1998, S.K. had submitted a list of 
providers for which the veteran received treatment after 
service.  Some of those identified included Dr. R. 
(chiropractor), March 1959; Dr. B. (chiropractor), early 
1960s; and Dr. J. Eperson on West 20th Street in the mid 
1960s.  

The lay evidence also included written statements.  In an 
October 2006 statement, the veteran stated he was turned away 
by the VAMC in 1959.  He remembered being taken there in a 
taxicab and that the driver shorted him five dollars.  After 
that, the veteran recalled, he saw a number of doctors and 
psychiatrists, the first of which was Dr. F.H.  The veteran 
did not specify exactly when he began to see Dr. F.H.  

In a statement dated in November 2006, the veteran recalled 
seeing Dr. J.W. (Waller) after being turned away from the 
VAMC in 1959.  The veteran alleged that Dr. J.W. diagnosed 
him with depression, anxiety, and a nervous breakdown, and 
prescribed medications for him.  The veteran did not specify 
how long after allegedly being turned away from the VAMC that 
he began to see Dr. J.W.  In a statement dated in November 
1996, the veteran stated that he had been told that records 
from Dr. J.W. and Dr. Bok, another doctor from whom he 
received treatment, were no longer available.

The lay evidence also included a letter from the veteran's 
former employer, dated in September 2006.  In that letter, 
W.K. identified himself as the president of a company that 
had employed the veteran from 1972 to 2000.  W.K. explained 
that during the veteran's employment he had seen doctors 
regularly and was prescribed medication for his anxiety and 
depression.  W.K. said the veteran was at times unable to 
function and perform his duties as a machinist because of 
this condition.  Frequently, according to W.K., the veteran 
was absent from work.  

From the lay evidence, it is difficult to pinpoint a precise 
time after service the veteran initially sought treatment.  
In the written correspondences he asserted it was in 1959, 
but at his Travel Board hearing, his wife recalled that that 
was not until 1962.  Regarding the treatment from "Dr. 
Epson," S.K.'s testimony suggests that the veteran saw this 
physician before they were married.  In the list of providers 
received in September 1998, S.K. identified "Dr. Eperson" 
on West 20th Street, which is almost certainly the same 
doctor she referred to at the Travel Board hearing.  Her 
recollection that the veteran initially saw this doctor in 
1960 prior to their marriage is inconsistent with what she 
previously reported in September 1998.  

Based on both the veteran's and S.K.'s ability to recall the 
veteran seeking treatment from the VAMC at some point within 
several years of his discharge, and that both recalled the 
veteran taking a taxi cab to get there, the Board finds that 
the veteran did in fact seek such treatment.  As to when the 
veteran sought this treatment, the Board finds S.K.'s 
recollection that this was in 1962 to be the more likely 
date.  By recalling that they had a child at the time 
indicates she had a specific point of reference.  The Board 
finds that because of this, her account is likely the more 
accurate.  

Although the Board does not find the evidence to support the 
veteran's assertion that he sought treatment within a year of 
discharge, which would possibly have been a basis for finding 
he developed psychosis to a compensable degree during that 
time, the Board does find the veteran's recollection of 
receiving treatment in service to be credible.  The Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Jandreau, 492 F.3d at 1376 (citing Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  

In making this finding, the Board relies on the following.  
First, nothing in the record contradicted the veteran's 
statements regarding his in-service "break down."  The 
record does not show that the veteran has ever related to a 
mental healthcare provider that his symptoms began at any 
time other than during his active duty service.  Although the 
veteran's wife reported in January 1981 that the veteran had 
a nerve problem 10 or 15 years earlier, she did not specify 
that that was the first time she recalled the veteran ever 
having such problems.  Moreover, S.K. did not serve with the 
veteran and was not married to him at that time.  Thus, she 
would not have had actual knowledge of any episodes he had at 
that time.  The wife's statement to the social worker in 
January 1981 indicating the veteran had nervous problems 10 
or 15 years earlier, therefore, does not contradict the 
veteran's statements and sworn testimony that he had first 
experienced an episode in 1958 while on active duty. 

Second, the veteran's post-service medical records from as 
early as 1981 have traced his initial onset of symptoms to 
his active duty service.  The September 2003 letter from Dr. 
A.R. is the most probative evidence on this point.  The Board 
acknowledges that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  The Court has also 
observed, "[a] bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a 
medical opinion cannot be disregard solely on the rationale 
that the medical opinion is based on a history provided by 
the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
Instead, the Board must evaluate the credibility and weight 
of the history on which the opinion is predicated.  Kowalski, 
19 Vet. App. at 180.

At the time of the veteran's initial encounter with Dr. A.R., 
the veteran was not seeking compensation, but rather, 
treatment.  The veteran, therefore, had no motive to 
fabricate relevant medical history.  Moreover, when Dr. A.R. 
wrote the letter he had treated the veteran for more than 20 
years, giving him a substantial amount of insight to the 
veteran's illness, including its onset and origin.  Dr. 
A.R.'s opinion that the veteran's chronic psychiatric history 
had its inception when he was in the Army is probative 
evidence in the veteran's favor.

Finally, the Board considers that the veteran's service 
medical records were lost at no fault of his own.  There is 
much doubt regarding the initial onset of the mental illness.  
Given that there were no inconsistencies in the record 
regarding when after separation from service the veteran 
initially sought treatment, the Board does not find the 
evidence to weigh so heavily against the claim that the 
benefit of the doubt should not be resolved in his favor.  
See 38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  


ORDER

Service connection for schizoaffective disorder is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


